Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
. 
Detailed Action

The instant application having Application No. 16/742,180 has claims 1, 3-8, 10-11, 13-16 and 18-24 pending filed on 01/14/2020; there are 3 independent claim and 17 dependent claims, all of which are ready for examination by the examiner.  The applicant cancelled the original claims 2, 9, 12 and 17 and added new claims 21-24 (07/15/2022). 

Acknowledgement Of References Cited By Applicant

As required by M.P.E.P.  609(C), the applicant’s submission of the Information Disclosure Statement dated August 26 2022 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C (2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

Response to Arguments

This Office Action is in response to applicant’s communication filed on July 15, 2022 in response to PTO Office Action dated April 15 2022.  The Applicant’s remarks and amendments to the claims and/or specification were considered with the results that follow.

Claim Interpretation

Applicant argues on page 10 in regards to the claims 16-20 being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 sixth paragraph, “The Examiner asserts that the ‘component’ in claims 16-20 is being interpreted under 35 U.S.C. §112(). (Office Action page 6.) However, claims 16-20 do not recite a component. Therefore, the interpretation is misplaced and should be withdrawn”.  

Examiner respectfully disagrees with arguments on page 10 in regards to the claims 16, 18-20 being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 sixth paragraph.  The amendments to the independent claim 16 do not add sufficient structure or material for achieving the claimed function thus failing the 3 prong analysis.  Refer to MPEP 2181 I (C). The structure added to the claim limitationis is very generic in nature.   The interpretation of claims 16, 18-20 under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 sixth paragraph is maintained.


Claim Rejections

Applicant's following arguments filed on 07/15/2022 have been fully considered with the results that follow.

Claim Rejections - 35 USC § 101

In view of the applicant’s amendment to the independent claims 1, 11 and 16 (dated 07/15/2022), the 35 U.S.C. § 101 rejection of the claims 1, 3-8, 10-11, 13-16 and 18-20 is withdrawn.  

Claim Rejections - 35 USC § 112

35 USC § 112(b) Rejection of claims 3, 4 and 8



In view of the applicant’s further clarification and explanation of the usage and meaning of the term “approximates” (dated 07/15/2022), the 35 U.S.C. § 112(b) rejection of the claims 3, 4 and 8 is withdrawn”.  

Claim Rejections - 35 USC § 103

Applicant's arguments filed on 07/15/2022 with respect to the claims 1, 3-8, 10-11, 13-16 and 18-20 have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 




CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
                                                                                                                    
(f) ELEMENT IN CLAIM FOR A COMBINATION. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	 the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B) 	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C)	 the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “A system comprising; a computing device comprising a processor, a computer readable memory, and a computer readable storage medium; and program instructions stored on the computer readable storage medium for execution by the processor via the computer readable memory” in claims 16 and 18-21.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3 and 5-8, 10-11, 13-16, 18-20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Barber et al (US PGPUB 20170337154) in view of Buesing et al (US PGPUB 20120159511) and in further view of Leggette et al (US PGPUB 20180074903). 

As per claim 1:
Barber teaches:
“A method, comprising” (Paragraph [0030] (a method for managing lifecycle transitions includes))
 “obtaining, by a computing device, a first work item from a first index, wherein the first work item represents a namespace of a bucket of a vault in a dispersed storage network” (Paragraph [0032], Paragraph [0056] and  Paragraph [0070] (provides storage service to users with access to buckets where a bucket  may function as the root of an object namespace that is associated with a user of the storage service, users may be enabled to create special logical containers called “vaults” and the storage service is implemented using computing devices of a provider network (dispersed storage network)))
 “dividing, by the computing device, the namespace into plural ranges of names” (Paragraph [0056] and Paragraph [0059] (a bucket may function as the root of an object namespace that is associated with a user of the storage service where a bucket may be analogous to a file system directory or folder, may be divided in further names e.g. if a bucket's namespace as a whole is represented using the prefix “/bucketname1” in an implementation in directory notation is used for namespaces, S1 may be specified using the prefix “/bucketname1/a”, and S2 may be specified using the prefix “/bucketname1/b” )).
Barber does not EXPLICITLY disclose: creating, by the computing device, plural second work items, each respective one of the plural second work items including a respective one of the plural ranges of names; adding, by the computing device, each of the plural second work items to a second index; wherein the computing device is one of plural dispersed storage processing units in the vault in the dispersed storage network; the names are names of data objects stored in the dispersed storage network; and for each respective one of the data objects, one of the plural dispersed storage processing units stores the respective one of the data objects in the dispersed storage network by separating the respective one of the data objects into slices that are stored in plural different dispersed storage units in the dispersed storage network. 
However, in an analogous art, Buesing teaches:
“creating, by the computing device, plural second work items, each respective one of the plural second work items including a respective one of the plural ranges of names” (Paragraph [0049], Paragraph [0053] and Paragraph [0074] (creates the work item queues representing the cache buckets where the cache queue contains a plurality of work items and one or more "Item" elements  may be used to define work item types along with their configuration parameters. including a "Name" element which holds a unique identifier for the work item type))
“adding, by the computing device, each of the plural second work items to a second index” (Paragraph [0031] and Fig.2 (the backing store contains a list of entries, each composed of an index and corresponding datum, a cache associated with the backing store  stores duplicates of the entries where these entries of the cache  are each composed of an index, a reference, and a datum, wherein the reference is used to link each cache entry to its corresponding backing store entry by storing the index value of that respective backing store entry)).
It would have been obvious to one of ordinary skill in the art before the effective filing date to take the teachings of Buesing and apply them on teachings of Barber for “creating, by the computing device, plural second work items, each respective one of the plural second work items including a respective one of the plural ranges of names; adding, by the computing device, each of the plural second work items to a second index”.  One would be motivated as increased efficiency of fetching work items from a workflow system is accomplished by caching work items expected to be used and adapting the caching rules continuously to the current usage statistics. (Buesing, Paragraph [0027]).
Barber and Buesing do not EXPLICITLY disclose: wherein the computing device is one of plural dispersed storage processing units in the vault in the dispersed storage network; the names are names of data objects stored in the dispersed storage network; and for each respective one of the data objects, one of the plural dispersed storage processing units stores the respective one of the data objects in the dispersed storage network by separating the respective one of the data objects into slices that are stored in plural different dispersed storage units in the dispersed storage network.
However, in an analogous art, Leggette teaches:
“wherein the computing device is one of plural dispersed storage processing units in the vault in the dispersed storage network” (Paragraph [0025] and Paragraph [0026] (the computing devices include a dispersed storage (DS) client module, which enables the computing device to dispersed storage data, the computing device functions as a dispersed storage processing agent for computing device and the managing unit coordinates creation of a vault like a virtual memory block associated with a portion of an overall namespace of the DSN within the DSN memory for a user device))
“the names are names of data objects stored in the dispersed storage network” (Paragraph [0042] (requests for named objects in a dispersed storage network (DSN) can be redirected to a certain computing device))
“and for each respective one of the data objects, one of the plural dispersed storage processing units stores the respective one of the data objects in the dispersed storage network by separating the respective one of the data objects into slices that are stored in plural different dispersed storage units in the dispersed storage network” (Paragraph [0038] and Paragraph [0052] (the computing device  produces a plurality of sets of encoded data slices, which are provided with their respective slice names to the storage units for storage where the plurality of data objects are stored in a plurality of storage units of the Dispersed Storage Network (DSN) memory as corresponding sets of encoded slices produced by dispersed storage error encoding the plurality of data objects)).
It would have been obvious to one of ordinary skill in the art before the effective filing date to take the teachings of Leggette and apply them on teachings of Barber and Buesing for “wherein the computing device is one of plural dispersed storage processing units in the vault in the dispersed storage network; the names are names of data objects stored in the dispersed storage network; and for each respective one of the data objects, one of the plural dispersed storage processing units stores the respective one of the data objects in the dispersed storage network by separating the respective one of the data objects into slices that are stored in plural different dispersed storage units in the dispersed storage network”.  One would be motivated as the integrity processing unit performs rebuilding of ‘bad’ or missing encoded data slices where the bad and/or missing slices are rebuilt using other retrieved encoded data slices that are deemed to be good slices to produce rebuilt slices and the rebuilt slices are stored in the Dispersed Storage Network (DSN) memory. (Leggette, Paragraph [0030]).

As per claim 3:
Barber, Buesing and Leggette teach the method as specified in the parent claim 1 above. 
Buesing further teaches:
“wherein the dividing is performed using a namespace tree structure” (Paragraph [0056] and Fig. 6 (a cache queue selection tree, that is, a structure for organizing the queues which represent cache buckets))
“and an equation that approximates a same number of names in each of the plural ranges of names” (Paragraph [0058] and Fig. 6 (each level of the tree (horizontal) corresponds to one criterion (based on equation), criteria with a lower cardinality should be the parent nodes of criteria with higher cardinality and the cache queues are stored as leafs of the tree, which means on the lowest level)).


As per claim 5:
Barber, Buesing and Leggette teach the method as specified in the parent claim 1 above. 
Buesing further teaches:
“wherein the first work item is included in the first index based on a determination that the bucket has an object lifecycle management rule” (Paragraph [0031], Paragraph [0065] and Fig. 6 (the cache queue selection tree is queried for a work item originated by a managing user and associated with a task of category "2" and sub-category "C", that query might be evaluated to return the first work item contained in cache queue and the cache is composed of an index)).

As per claim 6:
Barber, Buesing and Leggette teach the method as specified in the parent claim 5 above. 
Barber further teaches:
“wherein the object lifecycle management rule defines an action to perform on an object that is in the bucket and that is determined to satisfy one or more conditions, the action comprising one selected from the group consisting of” (Paragraph [0046] (a client may specify, for inclusion in a given policy, one or more lifecycle transitions between pairs of service levels, or between a service level and an action of the storage objects to which the policy is applied includes))
“deleting the object” (Paragraph [0047] (each transition may be specified by indicating the source service level and the deletion of the object))
“moving the object to a different portion of the dispersed storage network” (Paragraph [0048] (lifecycle manager components may be distributed or transferred (moved) at different computing devices within a data center))
“moving the object to a different storage outside the dispersed storage network” (Paragraph [0048] (lifecycle manager components may be distributed or transferred (moved) at different computing devices across multiple data centers)).

As per claim 7:
Barber, Buesing and Leggette teach the method as specified in the parent claim 1 above. 
Buesing further teaches:
“wherein the second index is a different index than the first index” (Paragraph [0031] (a backing store contains a list of entries each composed of an index and a cache associated with the backing store stores duplicates of the entries each composed of an index different than the backing store index)).

As per claim 8:
Barber, Buesing and Leggette teach the method as specified in the parent claim 1 above. 
Leggette further teaches:
“the first index comprises a first leasable index and the second index comprises a second leasable index” (Paragraph [0042] and Paragraph [0044] (access requests to named object translate to operations on a dispersed index where by the index keys are partitioned across different computing devices or other elements of the Dispersed Storage Netrwork (DSN)))

As per claim 10:
Barber, Buesing and Leggette teach the method as specified in the parent claim 1 above. 
Leggette further teaches:
“wherein respective one of the plural second work items are subsequently leased from the second index by one of the plural dispersed storage processing units” (Paragraph [0044] (the plurality of leaf nodes includes a corresponding plurality of data object index keys that are ordered in accordance with ordering of attributes of an attribute category where each data object index key of the plurality of data object index keys uniquely identifies one of a plurality of data objects stored in the Dispersed Storage Network (DSN)).

As per claim 11:
Barber teaches:
“A computer program product comprising one or more computer readable storage media having program instructions collectively stored on the one or more computer readable storage media, the program instructions executable to” (Paragraph [0140] (a computer-accessible medium may include non-transitory storage media or memory media such as magnetic or optical media, e.g., disk or DVD/CD coupled to computing device and configured to store program instructions and data))
 “obtain a first work item from a first leasable index, wherein the first work item represents a namespace of a bucket of a vault in the dispersed storage network” (Paragraph [0032], Paragraph [0056] and Paragraph [0070] (provides storage service to users with access to buckets where a bucket  may function as the root of an object namespace that is associated with a user of the storage service, users may be enabled to create special logical containers called “vaults” and the storage service is implemented using computing devices of a provider network (dispersed storage network)))
 “divide the namespace into plural ranges of names” (Paragraph [0056] and Paragraph [0059] (a bucket may function as the root of an object namespace that is associated with a user of the storage service where a bucket may be analogous to a file system directory or folder, may be divided in further names e.g. if a bucket's namespace as a whole is represented using the prefix “/bucketname1” in an implementation in directory notation is used for namespaces, S1 may be specified using the prefix “/bucketname1/a”, and S2 may be specified using the prefix “/bucketname1/b” )).
Barber does not EXPLICITLY disclose: the program instructions executable to cause a computing device in a dispersed storage network to; obtain a first work item from a first leasable index, wherein the first work item represents a namespace of a bucket of a vault in the dispersed storage network; create plural second work items, each respective one of the plural second work items including a respective one of the plural ranges of names; add each of the plural second work items to a second index; wherein the names are names of data objects stored as slices in plural different dispersed storage units in the dispersed storage network. 
However, in an analogous art, Buesing teaches:
 “create plural second work items, each respective one of the plural second work items including a respective one of the plural ranges of names” (Paragraph [0049], Paragraph [0053]and Paragraph [0074] (creates the work item queues representing the cache buckets where the cache queue contains a plurality of work items and one or more "Item" elements  may be used to define work item types along with their configuration parameters. including a "Name" element which holds a unique identifier for the work item type))
“add each of the plural second work items to a second index” (Paragraph [0031] and Fig. 2 (the backing store contains a list of entries, each composed of an index and corresponding datum,  a cache associated with the backing store  stores duplicates of the entries where these entries of the cache  are each composed of an index, a reference, and a datum, wherein the reference is used to link each cache entry to its corresponding backing store entry by storing the index value of that respective backing store entry)).
It would have been obvious to one of ordinary skill in the art before the effective filing date to take the teachings of Buesing and apply them on teachings of Barber for “create plural second work items, each respective one of the plural second work items including a respective one of the plural ranges of names; add each of the plural second work items to a second index”.  One would be motivated as increased efficiency of fetching work items from a workflow system is accomplished by caching work items expected to be used and adapting the caching rules continuously to the current usage statistics. (Buesing, Paragraph [0027]).
Barber and Buesing do not EXPLICITLY disclose: the program instructions executable to cause a computing device in a dispersed storage network to; obtain a first work item from a first leasable index, wherein the first work item represents a namespace of a bucket of a vault in the dispersed storage network; wherein the names are names of data objects stored as slices in plural different dispersed storage units in the dispersed storage network.
However, in an analogous art, Leggette teaches:
“the program instructions executable to cause a computing device in a  dispersed storage network to” (Paragraph [0061] (includes at least one memory section that stores operational instructions that, when executed by a processing system of a dispersed storage network (DSN)))
“obtain a first work item from a first leasable index, wherein the first work item represents a namespace of a bucket of a vault in the dispersed storage network” (Paragraph [0026], Paragraph [0042] and Paragraph [0044] (access requests to named object translate to operations on a dispersed index where by the index keys are partitioned across different computing devices or other elements of the Dispersed Storage Netrwork (DSN)), each data object index key of the plurality of data object index keys uniquely identifies one of a plurality of data objects stored in the Dispersed Storage Network (DSN) and the managing unit coordinates creation of a vault or a virtual memory block associated with a portion of an overall namespace of the DSN within the DSN memory)))
“wherein the names are names of data objects stored as slices in plural different dispersed storage units in the dispersed storage network” (Paragraph [0038] and Paragraph [0052] (the computing device  produces a plurality of sets of encoded data slices, which are provided with their respective slice names to the storage units for storage where the plurality of data objects are stored in a plurality of storage units of the Dispersed Storage Network (DSN) memory as corresponding sets of encoded slices produced by dispersed storage error encoding the plurality of data objects)).
It would have been obvious to one of ordinary skill in the art before the effective filing date to take the teachings of Leggette and apply them on teachings of Barber and Buesing for “the program instructions executable to cause a computing device in a dispersed storage network to; obtain a first work item from a first leasable index, wherein the first work item represents a namespace of a bucket of a vault in the dispersed storage network; wherein the names are names of data objects stored as slices in plural different dispersed storage units in the dispersed storage network”.  One would be motivated as the integrity processing unit performs rebuilding of ‘bad’ or missing encoded data slices where the bad and/or missing slices are rebuilt using other retrieved encoded data slices that are deemed to be good slices to produce rebuilt slices and the rebuilt slices are stored in the Dispersed Storage Network (DSN) memory. (Leggette, Paragraph [0030]).

As per claim 13, the claim is rejected based upon the same rationale given for the parent claim 11 and the claim 3 above.

As per claim 14, the claim is rejected based upon the same rationale given for the parent claim 11 and the claim 5 above.

As per claim 15, the claim is rejected based upon the same rationale given for the parent claim 11 and the claim 9 and claim 10 above.

As per claim 16:
Barber teaches:
“A system comprising” (Paragraph [0030] (an apparatus (system)  for managing lifecycle transitions includes))
“a computing device comprising a processor, a computer readable memory, and a computer readable storage medium” (Paragraph [0135] and Paragraph [0140] (a computing device includes one or more processors  coupled to a system memory and computer-accessible medium configured to store program instructions))
“and program instructions stored on the computer readable storage medium for execution by the processor via the computer readable memory, wherein the program instructions executable to cause the computing device to” (Paragraph [0140] (a computer-accessible medium may include non-transitory storage media or memory media such as magnetic or optical media, e.g., disk or DVD/CD coupled to computing device where the computer-accessible medium configured to store program instructions and the software components running on a variety of different devices and servers may collaborate to provide the functionality))
“divide the namespace into plural ranges of names” (Paragraph [0056], Paragraph [0059] and Paragraph [0137] (using program instructions for a bucket may function as the root of an object namespace that is associated with a user of the storage service where a bucket may be analogous to a file system directory or folder, may be divided in further names e.g. if a bucket's namespace as a whole is represented using the prefix “/bucketname1” in an implementation in directory notation is used for namespaces, S1 may be specified using the prefix “/bucketname1/a”, and S2 may be specified using the prefix “/bucketname1/b” )).
Barber does not EXPLICITLY disclose: lease a first work item from a first leasable index, wherein the first work item represents a namespace of a bucket in a dispersed storage network; create plural second work items, each respective one of the plural second work items including a respective one of the plural ranges of names; and add each of the plural second work items to a second leasable index; wherein the names are names of data objects stored as slices in plural different dispersed storage units in the dispersed storage network; and the dispersed storage network creates the slices, during a write operation, using a combination of erasure coding, encryption, and dispersal algorithms. 
However, in an analogous art, Buesing teaches:
“create plural second work items, each respective one of the plural second work items including a respective one of the plural ranges of names” (Paragraph [0011], Paragraph [0049], Paragraph [0053]and Paragraph [0074] (a program of instructions to create the work item queues representing the cache buckets where the cache queue contains a plurality of work items and one or more "Item" elements  may be used to define work item types along with their configuration parameters. including a "Name" element which holds a unique identifier for the work item type))
“and add each of the plural second work items to a second leasable index” (Paragraph [0011], Paragraph [0031] and Fig.2 (a program of instructions for the backing store contains a list of entries, each composed of an index and corresponding datum,  a cache associated with the backing store  stores duplicates of the entries where these entries of the cache  are each composed of an index, a reference, and a datum, wherein the reference is used to link each cache entry to its corresponding backing store entry by storing the index value of that respective backing store entry)).
It would have been obvious to one of ordinary skill in the art before the effective filing date to take the teachings of Buesing and apply them on teachings of Barber for “create plural second work items, each respective one of the plural second work items including a respective one of the plural ranges of names; and add each of the plural second work items to a second leasable index”.  One would be motivated as increased efficiency of fetching work items from a workflow system is accomplished by caching work items expected to be used and adapting the caching rules continuously to the current usage statistics. (Buesing, Paragraph [0027]).
Barber and Buesing do not EXPLICITLY disclose: lease a first work item from a first leasable index, wherein the first work item represents a namespace of a bucket in a dispersed storage network; wherein the names are names of data objects stored as slices in plural different dispersed storage units in the dispersed storage network; and the dispersed storage network creates the slices, during a write operation, using a combination of erasure coding, encryption, and dispersal algorithms.
However, in an analogous art, Leggette teaches:
 “lease a first work item from a first leasable index, wherein the first work item represents a namespace of a bucket in a dispersed storage network” (Paragraph [0026], Paragraph [0042] and Paragraph [0044] (access requests to named object translate to operations on a dispersed index where by the index keys are partitioned across different computing devices or other elements of the Dispersed Storage Netrwork (DSN)), each data object index key of the plurality of data object index keys uniquely identifies one of a plurality of data objects stored in the Dispersed Storage Network (DSN) and the managing unit coordinates creation of a vault or a virtual memory block associated with a portion of an overall namespace of the DSN within the DSN memory)))
“wherein the names are names of data objects stored as slices in plural different dispersed storage units in the dispersed storage network” (Paragraph [0038] and Paragraph [0052] (the computing device  produces a plurality of sets of encoded data slices, which are provided with their respective slice names to the storage units for storage where the plurality of data objects are stored in a plurality of storage units of the Dispersed Storage Network (DSN) memory as corresponding sets of encoded slices produced by dispersed storage error encoding the plurality of data objects))
“and the dispersed storage network creates the slices, during a write operation, using a combination of erasure coding, encryption, and dispersal algorithms” (Paragraph [0022], Paragraph [0027] and Paragraph [0030] (the integrity processing unit performs building by periodically attempting to retrieve/list encoded data slices, the storage units operates as a distributed storage and task (DST) execution unit, and is operable to store dispersed error encoded data and/or to execute, in a distributed manner using combination of multiple simple and/or complex functions, one or more algorithms and the security parameters may include encryption/decryption scheme, one or more encryption keys, key generation scheme, and/or data encoding/decoding scheme )).
It would have been obvious to one of ordinary skill in the art before the effective filing date to take the teachings of Leggette and apply them on teachings of Barber and Buesing for “lease a first work item from a first leasable index, wherein the first work item represents a namespace of a bucket in a dispersed storage network; wherein the names are names of data objects stored as slices in plural different dispersed storage units in the dispersed storage network; and the dispersed storage network creates the slices, during a write operation, using a combination of erasure coding, encryption, and dispersal algorithms”.  One would be motivated as the integrity processing unit performs rebuilding of ‘bad’ or missing encoded data slices where the bad and/or missing slices are rebuilt using other retrieved encoded data slices that are deemed to be good slices to produce rebuilt slices and the rebuilt slices are stored in the Dispersed Storage Network (DSN) memory. (Leggette, Paragraph [0030]).

As per claim 18, the claim is rejected based upon the same rationale given for the parent claim 16 and the claim 3 above.

As per claim 19, the claim is rejected based upon the same rationale given for the parent claim 16 and the claim 5 above.

As per claim 20, the claim is rejected based upon the same rationale given for the parent claim 16 and the claim 15 above.

As per claim 23:
Barber, Buesing and Leggette teach the method as specified in the parent claim 8 above. 
Barber further teaches:
“wherein each of the first leasable index and the second leasable index comprises a data structure that contains a queue of work items, and different ones of the plural dispersed storage processing units act in parallel to lease individual items of the work items and process the leased work items” (Paragraph [0037] and Paragraph [0122] (some of the subcomponents may perform their operations asynchronously with respect to the others in at least some embodiments like using a pipelined approach in which tasks are queued or stored by one type of subcomponent & picked up for subsequent operations by a different type of subcomponent and the transition job generator may be implemented using a plurality of threads of execution searching for candidates in parallel)).

Claims 21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Barber et al (US PGPUB 20170337154) in view of Buesing et al (US PGPUB 20120159511) and in further view of Leggette et al (US PGPUB 20180074903) and Dhuse et al (US PGPUB 20170193023). 

As per claim 21:
Barber, Buesing and Leggette teach the system as specified in the parent claim 16 above. 
Barber further teaches:
“the dividing is performed using a namespace tree structure and an equation that includes parameters of the namespace tree structure” (Paragraph [0056] and Paragraph [0059] (a bucket may function as the root of an object namespace that is associated with a user of the storage service where a bucket may be analogous to a file system directory (tree structure), may be divided in further names e.g. if a bucket's namespace as a whole is represented using the prefix “/bucketname1” in an implementation in directory notation is used for namespaces, S1 may be specified using the prefix “/bucketname1/a”, and S2 may be specified using the prefix “/bucketname1/b” ))
Barber, Buesing and Leggette do not EXPLICITLY disclose: and the parameters include a split-size and a join-size.
However, in an analogous art, Dhuse teaches:
 “and the parameters include a split-size and a join-size” (Paragraph [0082] and Paragraph [0083] (in a Dispersed Lockless Concurrent Indes (DLCI), the number of entries in any particular node is variable and is typically less than the configured “split size” but greater than the configured “join size))).
It would have been obvious to one of ordinary skill in the art before the effective filing date to take the teachings of Dhuse and apply them on teachings of Barber, Buesing and Leggette for “and the parameters include a split-size and a join-size”.  One would be motivated as it may be important to quickly and efficiently determine an estimate for the number of entries stored within a dispersed hierarchical index. (Dhuse, Paragraph [0082]).

As per claim 24:
Barber, Buesing and Leggette teach the system as specified in the parent claim 13 above. 
Barber, Buesing and Leggette do not EXPLICITLY disclose: and the parameters of the namespace tree include a split-size and a join-size.
However, in an analogous art, Dhuse teaches:
 “and the parameters of the namespace tree include a split-size and a join-size” (Paragraph [0082] and Paragraph [0083] (in a Dispersed Lockless Concurrent Indes (DLCI), the number of entries in any particular node is variable and is typically less than the configured “split size” but greater than the configured “join size))).
It would have been obvious to one of ordinary skill in the art before the effective filing date to take the teachings of Dhuse and apply them on teachings of Barber, Buesing and Leggette for “and the parameters of the namespace tree include a split-size and a join-size”.  One would be motivated as it may be important to quickly and efficiently determine an estimate for the number of entries stored within a dispersed hierarchical index. (Dhuse, Paragraph [0082]).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Barber et al (US PGPUB 20170337154) in view of Buesing et al (US PGPUB 20120159511) and in further view of Leggette et al (US PGPUB 20180074903) and Shang et al (US Patent 9984090). 

As per claim 22:
Barber, Buesing and Leggette teach the system as specified in the parent claim 3 above. 
Barber, Buesing and Leggette do not EXPLICITLY disclose: wherein the namespace tree structure comprises a B+ tree.
However, in an analogous art, Shang teaches:
 “wherein the namespace tree structure comprises a B+ tree” (Col 7 Lines 58-59 and Col 8 Lines 1-2 (namespace is managed by directory manager, and it is generally organized as a hierarchical data structure where the hierarchical data structure is a B+ tree))).
It would have been obvious to one of ordinary skill in the art before the effective filing date to take the teachings of Shang and apply them on teachings of Barber, Buesing and Leggette for “wherein the namespace tree structure comprises a B+ tree”.  One would be motivated as a benefit of B+ tree to store the namespaces of file systems of a storage system is efficient search time. (Shang, Col 10 Lines 8-9).





Allowable Subject Matter

Claim 4 is objected to as being dependent upon a rejected base claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
CLAIM 4
The primary reasons for allowance of claim 4 in the instant application is the method to calculate a same number of names in each of the plural ranges of names using equation in the respective claim is very specific to the claimed invention and is neither anticipated nor rendered obvious by the combination of the prior art of record (Barber et al (US PGPUB 20170337154), Buesing et al (US PGPUB 20120159511),   Leggette et al (US PGPUB 20180074903), Dhuse et al (US PGPUB 20170193023) and  Shang et al (US Patent 9984090)).


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Struttmann et al, (US PGPUB 20180205552), Provided is a process including: receiving with one or more processors, a first request to store a record from a computing entity; encoding, with one or more processors, the record in a first plurality of segments; arranging, with one or more processors, the first plurality of segments in respective content nodes of a first content graph, wherein at least some content nodes of the first content graph have two or more content edges of the first content graph pointing to two or more respective other content nodes of the first content graph.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMAL K DEWAN whose telephone number is (571) 272-2196.  The examiner can normally be reached Mon-Fri 8:00 AM – 5:00 PM (EST).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONY MAHMOUDI can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kamal K Dewan/
Examiner, Art Unit 2163


/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163